Citation Nr: 1825718	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-58 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1965.  He died in December 2013, and the appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2018, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, she submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2017); see also 38 U.S.C. § 7105(e), as amended (2012); section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such newly received evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in December 2013 due to multiple myeloma.

2.  Resolving all doubt in the appellant's favor, the Veteran set foot in the Republic of Vietnam in November 1964.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1116, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran's death certificate reflects that he died in December 2013 due to multiple myeloma.  The appellant maintains that service connection is warranted for the cause of the Veteran's death as he was presumptively exposed to herbicide agents when he touched down at Tan Son Nhut Air Base in Saigon, Vietnam, in November 1964 while changing planes enroute from Kadena Air Force Base in Okinawa, Japan, to Bangkok, Thailand.  The appellant has testified under oath that she was with the Veteran and another couple on vacation from their posting in Okinawa and that they spent 3-4 hours in the terminal at Tan Son Nhut eating and shopping while awaiting the arrival of an embassy plane bound for Bangkok.  In support of her contention the appellant has submitted photographs of the airport, statements from the Veteran's fellow soldier who accompanied them on the trip, a dress that she claims to have purchased in the terminal at Tan Son Nhut, and copies of hers and the Veteran's passports with stamps indicating their presence in Bangkok on November 24, 1964.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. 
§ 1310; 38 C.F.R. § 3.312(a).

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(6)(iii).  For those veterans who have been exposed to herbicide agents, certain diseases, to include multiple myeloma, are acknowledged to be presumptively related to such exposure. 38 U.S.C. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with exceptions not applicable to the instant case. 38 C.F.R. § 3.307 (a)(6)(ii). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant does not contend, and the Veteran's service records do not show, that he ever served in the Republic of Vietnam.  Indeed, both the Joint Services Records Research Center (JSRRC) and Defense Personnel Records Information Retrieval System (DPRIS) were unable to confirm the Veteran's presence there.  However, a statement from the Air Force Historical Research Agency (AFHRA) notes that an Embassy flight existed at that time and did transit from Saigon to Bangkok, and spouses and dependents were allowed through Tan Son Nhut in November 1964.

There are some discrepancies with the appellant's story, including her report that she and the Veteran boarded an Embassy flight in Kadena, as the AFHRA has determined that the Embassy flight did not pass through Okinawa.  There also appears to be some confusion as to what date the trip actually took place.  However, the appellant's story is generally plausible and is supported by multiple sources, including the statements from the Veteran and his fellow soldier and contemporaneous records detailing their travel.  It is possible that the inconsistency in the reported date of the trip is owing to the passage of time, and the appellant meant to say that only part of her trip was on an Embassy flight.  Therefore, resolving all doubt in the appellant's favor, the Board finds that the evidence is in equipoise as to whether the Veteran set foot in the Republic of Vietnam in November 1964.  With that in mind, and noting that the Veteran's myeloma had manifested to a fatal degree, the Board finds that the requirements for service connection for the Veteran's death have been met.  38 U.S.C. §§ 1110, 1116, 1131, 1310, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


